916 A.2d 46 (2007)
281 Conn. 901
STATE of Connecticut
v.
Ayanna KHADIJAH.
Supreme Court of Connecticut.
Decided January 4, 2007.
John A. East III, senior assistant state's attorney, in support of the petition.
The petition by the state of Connecticut for certification for appeal from the Appellate Court, 98 Conn.App. 409, 909 A.2d 65 (2006), is granted, limited to the following issue:
"Did the Appellate Court properly conclude that the evidence adduced at trial was insufficient to convict the defendant of failure to appear in violation of General Statutes § 53a-172(a) (1)?"
The Supreme Court docket number is SC 17801.